DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/21/2021 has been entered.
 	
Response to Arguments
	In regards to claims 1 and 17, the Applicant’s arguments have been considered but are not persuasive.
	In regards to claims 1 and 17, the Applicant argues that Roberson fails to fairly teach or suggest the claim elements “communication nodes monitor cementing installation operations, and monitor and enhance hydrocarbon operations after the cementing installation operations are complete (claim 1) and wherein the plurality of communication nodes monitor the cementing operations, and monitor and enhance hydrocarbon operations after the cementing operations are complete (claim 17)” . The Applicant alleges that Roberson is directed to cementing operations but does little to teach or suggest what occurs after cementing operations. Roberson '041 suffers from the same deficiency.  


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 5, 8, 12 and 17  is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Roberson (U.S. Publication No. 20180223652).
In regards to claim 1, as best understood, Roberson teaches a method of performing cementing operations by communicating data among a plurality of communication nodes (Fig. 1 - combination of 118 and 114), the method comprising:
(pp[0019] – nodes 118 collect data related to characteristic of wellbore 102);
 determining a communication network based on the obtained well data (pp[0019] – collected data via nodes 118 is transmitted to the surface (e.g. logging truck at the surface as shown in Fig. 1), wherein the communication network includes a plurality of communication nodes (nodes 118 and 114); installing the plurality of communication nodes (nodes 118 and 114) into a wellbore (102; Fig. 1) and a cement monitoring system (100) , wherein one or more communication nodes of the plurality of communication nodes are configured to obtain measurements associated with fluids within the wellbore (pp[0018], [0019] - the nodes 118 obtains data (e.g., via wires or wirelessly) with information about the characteristics of the wellbore 102, the fluids 105, and/or the fluid 122) and to transmit the measurement data to other communication nodes in the communication network (pp[0019] – nodes 118 transmits the data to a receiver 124 of the well tool 114); 
performing cementing installation operations to install cement at a cement location (pp[0014] - fluid 105 pumped into the annulus 107 may be a cement slurry. Mixing equipment (not shown) may be utilized for mixing fluids and forming the cement slurry 105), wherein the performing cementing installation operations include: 
obtaining measurements from one of the one or more communication nodes, during the cementing installation operations (pp[0018] – nodes 118 can obtain measurements related to the fluids in the wellbore during cementing operation); and 
transmitting data packets associated with the obtained measurements from the one of the one or more communication nodes to a control unit via the communication network during the cementing installation operations (pp[0028], Fig.4  – the data obtained by the nodes 118 can be communicated to a computing system 400 configured to process the received information about fluid locations, provide visual information to a well operator about fluid locations along the casing during and/or after the cementing operation); and performing hydrocarbon operations in the wellbore after the cement is installed at the cement location (pp[0018] – data regarding fluids in the wellbore is obtained via nodes 118 even after the cementing operation). 
	wherein the plurality of communication nodes monitor cementing installation operations, and monitor and enhance hydrocarbon operations after the cementing installation operations are complete (pp[0018], [0028]: the nodes 118 are used to obtain information where a specific fluid is positioned along the casing string 106 in the annulus 107 at any time, such as before and after the cementing operation, which is important for evaluating the quality of the cementing operation in the wellbore. Furthermore, with this information, any corrective cementing operations can be performed if required.).

In regarding to claim 2, Roberson teaches the method of claim 1, further comprising adjusting cementing installation operations based on the transmitted data packets associated with the obtained measurements (Fig. 3, 4, pp[0027], [0028] – this is implicit as the wellbore operations are initiated based on the data received by the nodes 118.).

In regards to claim 5, Roberson teaches the method of claim 1, further comprising configuring the plurality of the communication nodes (Fig. 1- nodes 118 and 114) based on a communication network configuration  (pp[0019] – nodes 118 transmits the data to a receiver 124 of the well tool 114).  

In regards to claim 8, Roberson teaches the method of claim 1, wherein the performing cementing installation operations comprises: pumping a cementing fluid into the wellbore; disposing the cementing fluid adjacent to the tubular member within the wellbore (pp[0014] - one or more fluids 105 (e.g., cementing fluids) can be pumped (e.g., using pumping equipment or a pump) in an annulus 107 between the casing string 106 and the walls of the wellbore 102); and setting the (105; Fig. 1, p[0002]) at the cement location (between the wellbore 102 and casing 106).  

In regards to claim 12, Roberson teaches the method of claim 1, further comprising: obtaining measurements from the one or more communication nodes associated with the cementing fluid during the cementing installation operations (pp[0018] – nodes 118 can obtain measurements related to the fluids in the wellbore during cementing operation); and
 transmitting data packets associated with the obtained cementing fluid measurements from the one or more communication nodes to the control unit via the communication network during the cementing installation operations (pp[0028], Fig.4  – the data obtained by the nodes 118 can be communicated to a computing system 400 configured to process the received information about fluid locations, provide visual information to a well operator about fluid locations along the casing during and/or after the cementing operation).  

In regards to claim 17, Roberson teaches a hydrocarbon system comprising:
 a wellbore in a hydrocarbon system (Fig. 1); 
a plurality of tubular members disposed in the wellbore (casing string 106 made up of plurality of tubulars);  
a communication network (100) associated with the hydrocarbon system, wherein the communication network comprises a plurality of communication nodes (Fig. 1 - combination of 118 and 114) that are configured to communicate operational data between two or more of the plurality of communication nodes during cementing operations (pp[0018],[0019] – nodes 118 obtain and transmit the data to a receiver 124 of the well tool 114 during cementing operation); and
 a cement monitoring system (104), wherein one or more communication nodes (118 and 114) of the plurality of communication nodes are configured to obtain measurements associated with (pp[0017] - a node 118 can include a pH sensor. The pH sensor can determine the pH of one or more fluids 105, 122 in the wellbore 102. The node 118 can additionally or alternatively include a hydrocarbon sensor. The hydrocarbon sensor can detect the presence of, or a characteristic of, a hydrocarbon in the wellbore 102; pp[0019] – nodes 118 transmits the data to a receiver 124 of the well tool 114.) and to monitor the cementing operations (pp[0018] - nodes 118 obtain information where a specific fluid is positioned along the casing string 106 in the annulus 107 at any time (e.g., during and/or after the cementing operation), which allows evaluation of the quality of the cementing operation in the wellbore.).  
	wherein the plurality of communication nodes monitor the cementing operations, and monitor and enhance hydrocarbon operations after the cementing operations are complete (pp[0018], [0028]: the nodes 118 are used to obtain information where a specific fluid is positioned along the casing string 106 in the annulus 107 at any time, such as before and after the cementing operation, which is important for evaluating the quality of the cementing operation in the wellbore. Furthermore, with this information, any corrective cementing operations can be performed if required.).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 6, 7 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Roberson (U.S. Publication No. 20180223652) in view of Keller et al. (U.S. Publication No. 20150292321).
In regards to claim 6, Roberson teaches the method of claim 5.
However, Roberson is silent regarding wherein the communication network configuration comprises one of one or more frequency bands, one or more individual tones, one or more coding methods, and any combination thereof.  
Keller discloses wherein the communication network configuration comprises one of one or more frequency bands, one or more individual tones, one or more coding methods, and any combination thereof (Fig. 2a, pp[0126]- acoustic communications nodes 175 transmit signals through the pipe to a next acoustic communications node 175 and such acoustic waves are preferably at a frequency of between about 50 kHz and 500 kHz.).
Therefore, it would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the invention (AIA ) or at the time the invention was made (pre- AIA ), to modify the communication network of the Roberson such that acoustic signals are transmitted at the 
In regards to claim 7, Roberson teaches the method of claim 1.
However, Roberson is silent regarding wherein the step of transmitting data packets comprises transmitting high-frequency signals that are in the range between 20 kilohertz and 1 megahertz.  
Keller teaches wherein the transmitting data packets comprises transmitting high-frequency signals that are in the range between greater than 20 kilohertz and 1 megahertz (Fig. 2a, pp[0126]- acoustic communications nodes 175 transmit signals through the pipe to a next acoustic communications node 175 and such acoustic waves are preferably at a frequency of between about 50 kHz and 500 kHz.).
Therefore, it would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the invention (AIA ) or at the time the invention was made (pre-AIA ), to modify the communication network of Roberson such that acoustic signals are transmitted at the frequency range as taught by Keller in order to ensure effective transmission of data along the communication network.

In regards to claim 20, Roberson teaches the system of claim 17.
However, Roberson is silent regarding wherein the plurality of communication nodes are configured to transmit high-frequency signals that are in the range between 20 kilohertz and 1 megahertz.
Keller teaches wherein the transmitting data packets comprises transmitting high-frequency signals that are in the range between greater than 20 kilohertz and 1 megahertz (Fig. 2a, pp[0126]- acoustic communications nodes 175 transmit signals through the pipe to a next acoustic communications node 175 and such acoustic waves are preferably at a frequency of between about 50 kHz and 500 kHz.).
Therefore, it would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the invention (AIA ) or at the time the invention was made (pre-AIA ), to modify the communication network of Roberson such that acoustic signals are transmitted at the frequency range as taught by Keller in order to ensure effective transmission of data along the communication network.

Claims 9 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Roberson (U.S. Publication No. 20180223652) in view of Sakiyama et al. (U.S. Publication No. 20180003845).
In regards to claim 9, Roberson teaches the method of claim 8, wherein the performing cementing installation operations comprises: pumping a first fluid into the wellbore prior to the pumping the cementing fluid into the wellbore (pp[0002] – it is known to circulate drilling fluid within the wellbore prior to pumping cement.).
However, Roberson does not explicitly teach wherein the first fluid comprises one or more of viscosifier, emulsifier, weighting material, water, oil, and any combination thereof.
Sakiyama discloses wherein the first fluid comprises one or more of viscosifier, emulsifier, weighting material, water, oil, and any combination thereof (pp[0035]- the drilling fluid 126 may be oil-based mud (OBM) or water-based mud (WBM).).
Therefore, it would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the invention (AIA ) or at the time the invention was made (pre-AIA ), to modify Roberson such that the drilling fluid introduced is either water based on or oil based in order to accommodate what is needed for the wellbore operation. 

In regards to claim 11, the combination of Roberson and Sakiyama teaches the method of claim 9.
Roberson further teaches wherein the performing cementing installation operations comprises: pumping a first fluid into the wellbore prior to the pumping the cementing fluid into the wellbore (pp[0002] – it is known to circulate drilling fluid within the wellbore prior to pumping cement.).  

Claims 3 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Roberson (U.S. Publication No. 20180223652) in view of Ravi et al. (U.S. Publication No. 20180238167).
In regards to claim 3, Roberson teaches the method of claim 1.
However, Roberson is silent regarding further comprising determining changes in density of fluids adjacent to the one or more communication nodes during the cementing installation operations.  
Ravi discloses further comprising determining changes in density of fluids adjacent to the one or more communication nodes during the cementing installation operations (pp[0028], [0039] - the drilling fluid 128, the spacer fluid 140, and the cement slurry 142 flow in the annulus 126, the dynamic pressure of the flow can result in small pressure fluctuations that can be monitored using the acoustic sensors 138. The acoustic profile of a material may represent a variation in the one or more measured parameters over a desired time period such as changes in density.).
Therefore, it would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the invention (AIA ) or at the time the invention was made (pre-AIA ), to 

In regards to claim 18, Roberson teaches the system of claim 17.
Roberson is silent regarding wherein the one or more communication nodes of the plurality of communication nodes are configured to measure changes in density of fluids adjacent to the one or more communication nodes during the cementing installation operations.  
Ravi teaches wherein the one or more communication nodes of the plurality of communication nodes are configured to measure changes in density of fluids adjacent to the one or more communication nodes during the cementing installation operations (pp[0028], [0039] - the drilling fluid 128, the spacer fluid 140, and the cement slurry 142 flow in the annulus 126, the dynamic pressure of the flow can result in small pressure fluctuations that can be monitored using the acoustic sensors 138. The acoustic profile of a material may represent a variation in the one or more measured parameters over a desired time period such as changes in density.).
Therefore, It would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the invention (AIA ) or at the time the invention was made (pre-AIA ), to modify Roberson such that the changes in density of a fluid is measured as taught by Ravi in order to determine the different annular material present in the wellbore. 

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Roberson (U.S. Publication No. 20180223652) in view of Sakiyama et al. (U.S. Publication No. 20180003845) and in further view of Ravi et al. (U.S. Publication No. 20180238167).
In regards to claim 10, the combination of Roberson and Sakiyama teaches the method of claim 9.

Ravi discloses comprising: obtaining measurements from the one or more communication nodes associated with the first fluid during the cementing installation operations; and transmitting data packets associated with the obtained first fluid measurements from the one or more communication nodes to the control unit via the communication network during the cementing installation operations (pp[0028], [0039] - the drilling fluid 128, the spacer fluid 140, and the cement slurry 142 flow in the annulus 126, the dynamic pressure of the flow can result in small pressure fluctuations that can be monitored using the acoustic sensors 138. The acoustic profile of a material may represent a variation in the one or more measured parameters over a desired time period such as changes in flow rate, a density, a viscosity.).
Therefore, It would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the invention (AIA ) or at the time the invention was made (pre-AIA ), to modify the combination of Roberson and Sakiyama such that various parameter of different fluids can be measured in the wellbore as taught by Ravi in order to determine the different annular material present in the wellbore.

Claims 4 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Roberson (U.S. Publication No. 20180223652) in view Vercaemer (U.S. Publication No. 20060175056).
In regards to claim 4, Roberson teaches the method of claim 1.

Vercaemer teaches further comprising determining changes in gamma ray emissions of fluids adjacent to the one or more communication nodes during the cementing installation operations (pp[0038],[0040] – sensors 32 and 34 may be gamma ray detectors to allow level of fluid within the wellbore by detecting radioactive particulates within the fluid.).
Therefore, it would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the invention (AIA ) or at the time the invention was made (pre-AIA ), to modify Roberson with the tagging agents and the gamma ray sensors of Vercaemer to in order to detect the level of the slurry inside the wellbore.

In regards to claim 19, Roberson teaches the system of claim 17.
Roberson is silent regarding wherein the one or more communication nodes of the plurality of communication nodes are configured to measure changes in gamma ray emissions of fluids adjacent to the one or more communication nodes during the cementing installation operations.  
Vercaemer discloses wherein the one or more communication nodes of the plurality of communication nodes are configured to measure changes in gamma ray emissions of fluids adjacent to the one or more communication nodes during the cementing installation operations (pp[0038],[0040] – sensors 32 and 34 may be gamma ray detectors to allow level of fluid within the wellbore by detecting radioactive particulates within the fluid.).
Therefore, it would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the invention (AIA ) or at the time the invention was made (pre-AIA ), to modify Roberson with the tagging agents and the gamma ray sensors of Vercaemer to in order to detect the level of the slurry inside the wellbore.

Claims 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Roberson (U.S. Publication No. 20180223652) in view of Rodrigues et al. (U.S. Publication No. 20180201824).
In regards to claim 13, Roberson teaches the method of claim 12.
However, Roberson is silent regarding wherein the cementing fluid comprises one or more of lime, silica, alumina, iron oxide, gypsum, water, additives and any combination thereof.  
Rodrigues discloses wherein the cementing fluid comprises one or more of lime, silica,  alumina,  iron oxide, gypsum, water, additives and any combination thereof (pp[0021], Abstract – cement slurry contains fluid loss control additives.).
Therefore, it would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the invention (AIA ) or at the time the invention was made (pre-AIA ), to modify Roberson such that the cement contains the additive as taught by Rodrigues in order to prevent uncontrolled fluid loss from the cement. 



In regards to claim 14, the combination of Roberson and Rodrigues teaches the method of claim 13.
Rodrigues further teaches wherein the additives comprise one or more of accelerators, retarders,  extenders, weighting agents, dispersants, fluid-loss control agents, lost-circulation control agents, antifoam agents and any combination thereof (pp[0021], Abstract – cement slurry contains fluid loss control additives.).

Claims 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Roberson (U.S. Publication No. 20180223652) in view of Sakiyama et al. (U.S. Publication No. 20180003845) and in further view of Bailey (U.S. Publication No. 20090145601).
In regards to claim 15, the combination of Roberson and Sakiyama teaches the method of claim 9.
The combination of Roberson and Sakiyama is silent regarding wherein the performing cementing installation operations comprises: pumping a second fluid into the wellbore after pumping the cementing fluid into the wellbore.  
Bailey teaches wherein the performing cementing installation operations comprises: pumping a second fluid into the wellbore after pumping the cementing fluid into the wellbore (pp[0015] - a second spacer fluid layer is introduced into the central passageway of the drill string 30 behind the cement slurry.).
Therefore, it would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the invention (AIA ) or at the time the invention was made (pre-AIA ), to modify the combination of Roberson and Sakiyama such that a spacer fluid is pumped after the cement slurry as taught by Bailey in order to prevent other fluids from interfering with the cement slurry.   
In regards to claim 16, the combination of Roberson, Sakiyama and Bailey teaches the method of claim 15.
Bailey further teaches further comprising: obtaining measurements from the one or more communication nodes associated with the second fluid during the cementing installation operations; and transmitting data packets associated with the obtained second fluid measurements from the one or more communication nodes to the control unit via the communication network during the cementing installation operations (pp[0017], [0025], Fig. 1 - sensor 60 is  in communication with the central passageway of the drill string 30 for purposes of detecting the arrival of the interface between the cement slurry and the second spacer fluid layer. ).  


Conclusion
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lamia Quaim whose telephone number is (469)295-9199.  The examiner can normally be reached on Monday-Friday 9 - 5:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Moorad can be reached on (571)270-3436.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAMIA QUAIM/Examiner, Art Unit 3676                                                                                                                                                                                                        

/ROBERT E FULLER/Primary Examiner, Art Unit 3676